Citation Nr: 1732357	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-11 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, to include service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that declined to reopen a previously denied claim for service connection for any acquired psychiatric disorder, to include PTSD.

In April 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing.  A transcript of that proceeding is associated with the claims file.

The Veteran indicated in his May 2012 Form 9 that he wished to testify at a hearing before the Board.  A videoconference hearing was scheduled and the Veteran was provided notice of the hearing in March 2014.  He failed to report to the scheduled hearing in April 2014 or to provide good cause for his absence.  Therefore, his Board hearing request is considered withdrawn.  38 C.F.R. § 20.704(d)(2016).

In January 2015, the Board reopened the claim and remanded for further development; the claim is now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay but finds that additional development is necessary to fully satisfy the duty to assist the Veteran.

The Veteran contends that he began experiencing panic attacks during military service and such attacks have continued since service.  In January 2015, the Board remanded the claim for a VA examination.  At the May 2015 VA examination, the VA examiner diagnosed unspecified bipolar disorder, mild, with mixed features and alcohol use disorder, mild.  The examiner indicated bipolar disorder was manifested by periods of elevated, expansive, irritable mood and depression that began in childhood.  The alcohol use disorder was noted to be secondary to the bipolar disorder, began at age 15, and was ongoing.  As to a relationship between his diagnosed conditions and military service or any incident of service, to include two stressful events related by the Veteran regarding being woken up from sleep with someone choking him and having a .45 caliber pistol pointed in his face and being asked if he wanted to die, the examiner indicated the conditions pre-existed military service and it was impossible to determine whether or not military service aggravated them since "they were already part of his functioning prior to military service."

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).  
In cases where the presumption of soundness cannot be rebutted, the claim for service connection must be adjudicated on a direct service incurrence basis.  In other words, adjudicators must determine whether the current disability was "incurred" in service rather than whether it was "aggravated" during service.  See Wagner, 370 F.3d at 1094-1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, the presumption of soundness applies because there is no indication of a psychiatric disability or psychiatric symptomatology or concerns on the Veteran's July 1968 entrance examination.  The Veteran specifically alleges that his psychological symptoms began during service.  At his hearing before a DRO at the RO, he indicated he got decent grades in school and did not get in trouble; he did not indicate psychiatric problems prior to service.  Although the Veteran described himself as "hyper" as a child at the May 2015 VA examination and may have indicated feeling depressed, the Board finds that the examiner's opinion is not fully adequate regarding whether a psychiatric disorder pre-existed the Veteran's service.  Specifically, the examiner raised the possibility of a pre-existing disability, but did not discuss whether bipolar disorder clearly and unmistakably pre-existed service.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds it appropriate to remand the claim for a new VA examination with an examiner who has not been involved with the case previously.

Additionally, as this case must be remanded for the foregoing reasons, recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from November 2013 with the electronic claims file.

2.  Schedule the Veteran for a VA examination with an examiner who has not been involved with this case previously.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing acquired psychiatric disability, to include bipolar disorder? 

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing acquired psychiatric disability, to include bipolar disorder, WAS NOT aggravated beyond the natural progress of the disorder by his active military service? 

 (c) If the Veteran DID NOT clearly and unmistakably enter active military service with a pre-existing acquired psychiatric disability, to include bipolar disorder, or it is not clear and unmistakable that a pre-existing bipolar disorder WAS NOT aggravated beyond natural progress during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disability, to include bipolar disorder, is etiologically related to any event or symptomatology noted during such service?  

In responding to question (c) the Board recognizes that it may be the examiner's opinion that a psychiatric disability pre-existed service.  However, from a legal standpoint, if it is not clear and unmistakable both that a disability pre-existed service and was not aggravated by service, in this case VA must accept that the Veteran was free from disability at entrance into service.  Hence, the examiner is asked for purposes of question (c) to accept as fact that the Veteran was psychiatrically normal at entrance into service.  

The examiner is asked to provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Thereafter, the AOJ should readjudicate the claim in light of all the evidence of record.  If the benefit is denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

